Citation Nr: 1424737	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  07-37 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.  

2.  Entitlement to service connection for back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to July 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from August 2006 (bilateral knees) and October 2009 (back disability) decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO is the Agency of Original Jurisdiction (AOJ).  

The Board acknowledges that the Veteran submitted a 90-Day Letter Response Form, dated in March 2014, in which he stated that he was submitting evidence, waived AOJ consideration of the evidence in the first instance, and requested that the Board hold the case for the remainder of the 90 day response period because he had additional materials to submit.  That response period ends June 11, 2014.  With that form, the Veteran submitted VA Form 21-4142, authorization and release of information forms to obtain evidence from Mississippi Orthopaedic Institute - Dr. Lance Johansen and from Dr. Reginald Stewart.  The Board does not have authority to request treatment records.  Rather, that authority lies with the AOJ.  

Although the Veteran requested the Board to hold the case open for the rest of the 90 day response period, the Board's action in the instant document is not a final decision.  Rather, the Board is remanding the case for additional development, including for the AOJ to make efforts to obtain the treatment records described.  Hence, to avoid unnecessary delay, the Board will not wait for the expiration of the 90 day period.  Rather, it expeditiously remands the case for the necessary development.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In an April 2013 decision, the Board denied the appeal as to the issues listed on the title page of the instant document.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In February 2014, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties) as to those issues and remanded the issues to the Board for action consistent with the terms of the JMR.  

In the JMR, the Parties agreed that the Board should remand the Veteran's claims to the AOJ so that the AOJ can obtain a new release of information from the Veteran and request all private treatment records from the Mississippi Orthopaedic Institute.  

In April 2014, the Veteran submitted authorization for release of information (VA Forms 21-4142) to the Board with regard to records of treatment at the Mississippi Orthopaedic Institute - Dr. Lance Johansen, and Dr. Reginald Stewart.  A remand is necessary to assist the Veteran in obtaining those records and to comply with the Court's order.  

However, in this regard, it would have been of great assistance to the Board if the Veteran had submitted these records himself (in this regard, it would expedite his case if he would do so at this time as well as clearly indicate that all pertinent records have been submitted). 

The Parties also agreed the expert medical opinions provided by VA examiners were inadequate as to both issues on appeal.  As to the back issue, the February 2011 opinion included the conclusion that the Veteran's degenerative disc disease (DDD) of L3-L4 was less likely than not related to his service.  The examiner's explanation was that "the medical expertise does not currently exist to predict the progression of DDD in individuals.  As such, there is no objective evidence to support worsening beyond natural progression."  The Parties agreed that this rationale was not relevant because the Veteran did not have a preexisting back disability when he entered service.  The Parties agreed that the examiner's rationale failed to connect the conclusion with supporting data.  

With regard to the knee disabilities, the examiner failed to provide a supporting rationale for the conclusion that the Veteran's left and right knee conditions were not related to service.  

The Parties agreed that the Board should remand the Veteran's claims to the RO so that the RO can afford the Veteran knew VA examinations or opinions.  As the Board must comply with the Court's order, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any records of relevant VA treatment of the Veteran since the AOJ last reviewed the claims that are the subject of this Remand. 

2.  Obtain records of relevant treatment of the Veteran by Dr. Reginald Stewart and by the Mississippi Orthopaedic Institute (Dr. Lance Johansen) and associate such records with the claims file.  If the records are not obtained, obtain negative responses and associate such responses with the claims file.  Document all efforts to obtain such records.  

3.  Then, ensure that the Veteran is scheduled for a VA examination of his spine.  The claims file must be provided to the examiner and the examiner must review the claims file in conjunction with the examination.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's DDD of the lumbar spine, or any other disability of the lumbar spine diagnosed by the examiner, had onset during or was caused by his active service.  

The examiner must provide a complete rationale for any conclusion reached.  Such rationale must connect the conclusion with the supporting data.  The examiner is cautioned that, as agreed upon by the Secretary of Veterans' Affairs, the Veteran did not have a back disability at entrance into service and therefore a rationale (as was provided in a June 2011 VA opinion) that "there is no objective evidence to support worsening beyond natural progression" is irrelevant and inadequate.  

4.  After completing directives 1 and 2, ensure that the Veteran is scheduled for a VA examination of his knees.  The claims file must be provided to the examiner and the examiner must review the claims file in conjunction with the examination.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's meniscal tear left knee, baker's cyst, partial tendon tear right knee, bursitis and osteoarthritis of right knee, as well as any other disorder of either knee diagnosed by the examiner, had onset during or was caused by his active service.  The examiner must provide a complete rationale for any conclusion reached.  

5.  The AOJ must ensure that the examination reports are adequate, particularly in light of the Parties JMR.  If any of the requested development is not adequate, the AOJ must take immediate corrective action.  

6.  Then readjudicate the claims that are the subject of this Remand.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



